Pee Curiam.
Upon considering the application for mandamus in this ease it is ordered: that a mandamus nisi issue; that the Honorable John D. Humphries, judge of the superior court of Pulton County, will show cause in writing on the 5th day of October, 1926, at 3 o’clock p. m., why the mandamus nisi should not be made absolute. The court having taken jurisdiction of this matter and granted a mandamus nisi, it is further ordered that this order shall operate as a supersedeas to the order for the execution of the applicant until the further order of this court. A copy of this order will be transmitted to his honor John D. Humphries, judge of the superior court of Pulton County, so that he may give such direction as will prevent the execution of the applicant on this date.

All the Justices concur, except Beeh, P. J., who dissents.